295 F.2d 506
Lisondro Melindez VERDEJO, Appellant,v.J. T. WILLINGHAM, Warden, United States Penitentiary, Lewisburg, Pennsylvania.
No. 13586.
United States Court of Appeals Third Circuit.
Submitted October 3, 1961.
Decided October 10, 1961.

Appeal from the United States District Court for the Middle District of Pennsylvania; Frederick V. Follmer, Judge.
Lisondro Melindez Verdejo pro se.
Daniel H. Jenkins, U. S. Atty., James S. Palermo, Asst. U. S. Atty., Scranton, Pa., for appellee.
Before GOODRICH, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
This is an appeal from a denial by the District Court for the Middle District of Pennsylvania of the appellant's petition for a writ of habeas corpus. He claims that he should be given credit on his sentence for time spent in serving a term in the custody of authorities of the State of New York. The trial judge referred to the governing statute, 18 U.S.C. § 3568, and cited the appropriate authorities.


2
The judgment of the district court will be affirmed on the authority of the memorandum filed by Follmer, J., District Court for the Middle District of Pennsylvania, 198 F.Supp. 748.